    Case: 1:20-cv-02371 Document #: 40 Filed: 09/10/21 Page 1 of 10 PageID #:1278




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

FREDERICK B., 1

                          Claimant,
                                                 No. 20 C 2371
                 v.
                                                 Magistrate Judge Jeffrey T. Gilbert
KILOLO KIJAKAZI,      2

Acting Commissioner of Social Security,

                          Respondent.

                      MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Fredrick B.’s (“Claimant”) Motion for

Attorney Fees Under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d).

[ECF No. 35]. The Acting Commissioner of Social Security (“Commissioner”) opposes

Claimant’s Motion, in part. [ECF No. 38]. For the following reasons, Claimant’s

Motion is granted, and Claimant’s counsel is awarded $ 8,305.37 in attorney fees and

costs.

                      I. Background and Procedural History

         Claimant filed his applications for disability insurance benefits and

supplemental security income on March 2, 2011, alleging a disability onset date of




1 Pursuant to Northern District of Illinois Local Rule 8.1 and Internal Operating Procedure
22, the Court will identify the non-government party by using his first name and the first
initial of the last name.

2Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court has substituted
Acting Commissioner Kijakazi as the named defendant.
  Case: 1:20-cv-02371 Document #: 40 Filed: 09/10/21 Page 2 of 10 PageID #:1279




December 6, 2010. His claims were denied initially, and again upon reconsideration.

After an administrative hearing, Administrative Law Judge (“ALJ”) Melissa Olivero

issued an opinion on September 21, 2012, finding Claimant was not disabled.

Claimant then filed a civil action in the district court, and on October 28, 2015, the

court reversed the Commissioner’s decision and remanded the case for further

administrative proceedings. See Barr v. Colvin, 2015 WL 6530666 (N.D. Ill. Oct. 28,

2015). ALJ William Spalo held a hearing on April 18, 2016, and Claimant’s

applications for disability insurance benefits and supplemental security income were

denied again on May 3, 2016.

      On January 17, 2018, Claimant filed a statement of exceptions, and the

Appeals Council remanded the claims to the ALJ for further evaluation. Following

the Appeals Council’s remand, ALJ Spalo held another hearing on July 23, 2018, and

issued a decision on August 7, 2018. ALJ Spalo concluded that Claimant had become

disabled on October 19, 2016, but he was not disabled prior to that date. Following

another timely statement of exceptions, the Appeals Council declined to assume

jurisdiction by notice dated February 22, 2020, thereby causing the opinion issued by

ALJ Spalo on August 7, 2018 to become the final decision of the Commissioner.

      Claimant timely filed this action for judicial review on April 17, 2020, seeking

reversal of the Commissioner’s decision and remand for further administrative

proceedings. [ECF No. 1]. Claimant filed a Memorandum in Support of Summary

Remand on October 23, 2020. [ECF No. 26]. The parties then filed an Agreed Motion

for Reversal with Remand for Further Administrative Proceedings on February 2,



                                          2
  Case: 1:20-cv-02371 Document #: 40 Filed: 09/10/21 Page 3 of 10 PageID #:1280




2021, which this Court granted on the same date. [ECF Nos. 31, 33]. Claimant now

seeks $8,305.37 in attorney fees and costs pursuant to the EAJA.

                                    II. Analysis

      Under the EAJA, a court may award reasonable attorney fees and costs if: (1)

the claimant was a prevailing party; (2) the Commissioner’s position was not

substantially justified; (3) there are no special circumstances that would make an

award unjust; and (4) the claimant files a complete and timely application. 28 U.S.C.

§ 2412(d)(1)(A)-(B); Stewart v. Astrue, 561 F.3d 679, 683 (7th Cir. 2009). The

Commissioner does not dispute that Claimant was the prevailing party, that he filed

a timely application, that no special circumstances exist that would make an award

unjust, or that the Commissioner’s position was not substantially justified. At issue

here is solely whether the fee award Claimant seeks is reasonable.

      The Commissioner takes issue with three aspects of Claimant’s requested fee

award. First, the Commissioner argues that the hourly attorney rate requested by

Claimant is unreasonable because Claimant used the national Consumer Price Index

(“CPI”) rather than the Chicago regional CPI. According to the Commissioner, the

EAJA award should be calculated using the regional CPI, which would result in a

slightly lower hourly rate. Second, the Commissioner argues that Claimant’s counsel

should have used one-tenth billing increments instead of quarter-hour increments.

Third, the Commissioner argues that Claimant forfeited his argument that the hourly

rate for counsel’s paralegal should be $100. The Court is not persuaded by any of the

Commissioner’s arguments.



                                         3
  Case: 1:20-cv-02371 Document #: 40 Filed: 09/10/21 Page 4 of 10 PageID #:1281




      Under the EAJA, an award of attorney fees “shall be based upon the prevailing

market rates for the kind and quality of services furnished, except that ... attorney

fees shall not be awarded in excess of $125.00 per hour unless the court determines

that an increase in the cost of living ... justifies a higher fee.” 28 U.S.C. §

2412(d)(1)(A)(ii). Congress set the current $125 maximum hourly rate under the

EAJA in 1996, but in more recent years, the Seventh Circuit determined that “given

the passage of time since the establishment of the [$125] hourly rate, a cost-of-living

adjustment is warranted.” Trump v. Colvin, 2015 WL 970111, at *2 (N.D. Ill. Mar. 2,

2015) (citing Tchemkow v. Mukasey, 517 F.3d 506, 512 (7th Cir. 2008)). The Seventh

Circuit has since clarified the appropriate measure for calculating the cost-of-living

adjustment for EAJA petitions. In Sprinkle v. Colvin, 777 F.3d 421 (7th Cir. 2015),

the Seventh Circuit determined that the CPI is sufficient “proof of an increase in the

cost of living” and the court “should generally award the inflation-adjusted rate

according to the CPI, using the date on which the legal services were

performed.” Trump, 2015 WL 970111, at *2 (citing Sprinkle, 777 F.3d at 423).

      The Seventh Circuit’s holding in Sprinkle, however, does not create an

automatic entitlement to a fee enhancement. In order to justify a higher rate,

“claimants must still produce satisfactory evidence that the rate they request is in

line with those prevailing in the community for similar services by lawyers of

comparable skill and experience.” Sprinkle, 777 F.3d at 428. Moreover, “courts may

not award claimants inflation-adjusted rates that are higher than prevailing market

rates.” Trump, 2015 WL 970111, at *3; see also Sprinkle, 777 F.3d at 429 (holding



                                          4
    Case: 1:20-cv-02371 Document #: 40 Filed: 09/10/21 Page 5 of 10 PageID #:1282




that “to avoid the possibility of a ‘windfall,’ courts may not award an inflation-

adjusted rate that is higher than the prevailing market rate in the community for

comparable legal services”). The Seventh Circuit has left it to the discretion of the

district courts whether to use the national or the regional CPI when calculating the

inflation-adjusted hourly rate. Sprinkle, 777 F.3d at n.2. (“We ... leave to the

discretion of the district courts whether to adopt the national or regional index in

specific cases.”). Since then, district courts in the Seventh Circuit have continued to

calculate the enhanced rate using both the national and regional CPI, and no uniform

consensus has been reached on the issue. Compare Vasquez v. Colvin, 2016 WL

687900, at *2 (N.D. Ill. Feb. 19, 2016), with Fox v. Colvin, 2016 WL 5402751, at *2

(N.D. Ill. Sept. 26, 2016).

       In previous cases, this Court has analyzed the CPI issue and recently decided

to use the national CPI measure. See e.g., Perez on behalf of Velez v. Berryhill, 2018

WL 752316, at *2 (N.D. Ill. Feb. 7, 2018) Cummings v. Berryhill, 2017 WL 926766, at

*3 (N.D. Ill. Mar. 8, 2017); Rodriguez v. Colvin, 2013 WL 5221335, at *2-3 (N.D. Ill.

Sept. 16, 2013). Other district courts in this circuit have done the same. 3 Often,


3 See e.g., Laurel C. v. Saul, 2020 WL 5569830, at *2 (N.D. Ill. Sept. 17, 2020) (using the
national CPI because it “results in a fee award more in line with the prevailing market rate”);
Linda W. v. Saul, 2020 WL 1487281, at *2 n.1 (C.D. Ill. Jan. 22, 2020) (noting “some confusion
in the case law over whether courts should use a regional CPI or the national CPI,” but using
the national CPI as proposed by the plaintiff); Mark L. v. Berryhill, 2019 WL 7500520, at *2
n.1 (C.D. Ill. June 5, 2019) (using national CPI as requested by the plaintiff and the motion
for fees was unopposed); Spraggins v. Berryhill, 2018 WL 661553, at *2 (N.D. Ill. Feb. 1, 2018)
(using national CPI when “the plaintiff’s counsel provided adequate support for their fee
calculation in the form of itemized statements of time expended on the case, as well as several
affidavits from other attorneys verifying that the quoted hourly rate is a reasonable one for
social security work, as it is below the market rate for social security work.”); Abhsie v.
Berryhill, 2017 WL 4804741, at *1 n.2 (N.D. Ill. Oct. 25, 2017) (“Because the government does
not contend that the regional rate should apply here, the court uses the national CPI as
                                              5
   Case: 1:20-cv-02371 Document #: 40 Filed: 09/10/21 Page 6 of 10 PageID #:1283




courts that adopt a national CPI measure do so in significant part because a national

measure results in a fee award that “is more in line with the prevailing market

rate.” Seefeldt v. Colvin, 2016 WL 5793683, at *2 (E.D. Wis. Sept. 30, 2016); see

also Fox, 2016 WL 5402751, at *3 (“Moreover, plaintiff’s argument that we should use

the index that results in an hourly rate that comes closest to approximating the

prevailing market rate is not an unreasonable one.”). The Court finds this rationale

persuasive, and the Court is not convinced by the Commissioner’s argument that

using the regional CPI is a better approach in this district located in one of the largest

metropolitan legal markets in the country.

       Next, the Commissioner argues that Claimant’s counsel should have used one-

tenth billing increments instead of quarter-hour increments. The Court is not

persuaded by the Commissioner’s argument in this respect either. The Commissioner

contends that Claimant’s uniform use of one-quarter hour billing increments is



proposed by [the plaintiff].”); Banks v. Comm’r of Soc. Sec., 2017 WL 3634300, at *4 (N.D.
Ind. Aug. 23, 2017) (regardless of whether the national or regional CPI is used, the rate the
plaintiff seeks is consistent with other comparable cases, and there’s a “relatively small”
difference between the national and regional CPI rates in any event); Williams v. Berryhill,
2017 WL 1355876, at *2 (N.D. Ill. Apr. 13, 2017) (using the national CPI and holding that
“given the minuscule difference in the rates and the strength of plaintiff's evidence in support
of a CPI adjustment, the Court opts for the higher hourly rate of $192.68 (for 2016)”); Fox v.
Colvin, 2016 WL 5402751, at *3 (N.D. Ill. Sept. 26, 2016) (recognizing that “plaintiff’s
argument that we should use the index that results in an hourly rate that comes closest to
approximating the prevailing market rate is not an unreasonable one. . . . Defendant has not
cited any cases in which courts chose the regional over the national CPI in calculating the
hourly rate in a contested EAJA fee matter, and has offered no evidence that the hourly rate
sought in this case is out of line with the hourly rates awarded in other cases.”); Monk v.
Colvin, 2016 WL 4445659, at *3 (N.D. Ind. Aug. 23, 2016) (finding “the rate derived from the
national index is closer to the rates detailed in other supporting evidence submitted by [the
plaintiff],” including affidavits, and “comparable to the hourly rates recently approved by
other courts in this district”); Cobb v. Colvin, 2013 WL 1787494, at *2 (N.D. Ill. Apr. 25, 2013)
(“This court agrees that [the plaintiff] may use the national CPI to show that the cost of living
in this region has indeed increased to the degree of the requested adjustment.”).
                                               6
  Case: 1:20-cv-02371 Document #: 40 Filed: 09/10/21 Page 7 of 10 PageID #:1284




unreasonable because some of the tasks for which that increment of time was billed

should have taken only a few minutes. The Commissioner identified 24 quarter-hour

billing entries for Claimant’s attorney and four paralegal entries and says some of

these entries likely are “exaggerated” while acknowledging that others likely are not.

See Commissioner’s Resp. Brief [ECF No. 38], at 6, fn.6. For that reason, the

Commissioner says Claimant has not met his burden to show that a quarter-hour

minimum billing rate is reasonable. In the Court’s view, however, Claimant has met

his threshold burden and the Commissioner has not shown otherwise with a

generalized argument that billing at a quarter-hour for the work actually performed

(as documented in those entries) is unreasonable and/or excessive. The Commissioner

suggests that all those entries should be reduced across the board without any specific

reasons why that should be done. The Court has reviewed the entries in question and

cannot say that the time billed for each is unreasonable per se for an experienced

lawyer or paralegal.

      The only case cited by Commissioner to support its argument, Schulten v.

Astrue, 2010 WL 2135474 (N.D. Ill. May 28, 2010), actually granted the plaintiff’s

request for an attorney fees award based on quarter-hour increments. Id. at *5.

Specifically, the district court noted that requiring a “reduction of charges merely

because they were billed in quarter hour segments of time rather than one-tenth of

an hour . . . . would make the inquiry turn solely on the way in which the time is

recorded, rather than whether the time spent was excessive, unnecessary or

redundant. And that, in turn, would be contrary to the text of the EAJA.” Id. at *3.



                                          7
   Case: 1:20-cv-02371 Document #: 40 Filed: 09/10/21 Page 8 of 10 PageID #:1285




This Court agrees with that approach. The Commissioner has not offered any specific

argument or evidence as to why the quarter-hour increments used by counsel here

result in “excessive, unnecessary, or redundant” billing, and the Court is not

persuaded by the Commissioner’s high level, generalized argument to that effect.

Therefore, the Court declines to reduce Claimant’s quarter-hour billing entries to one-

tenth hour entries.

       The Commissioner’s last challenge to the fee request is that Claimant forfeited

his argument that the hourly rate of counsel’s paralegal should be $100. The Court

again disagrees with the Commissioner. The Commissioner relies on two cases from

over 15 years ago to argue for a $25 to $50 per hour paralegal rate. See

Commissioner’s Resp. [ECF No. 38], at 5. In response, Claimant argues that district

courts recently have held that $100 per hour is a reasonable rate for paralegal work

in this circuit. See, e.g., Wilson v. Saul, 2020 WL 6905531 (S.D. Ind. Nov. 24, 2020),

Kevin H. v. Saul, 2020 WL 5893969, at *2 (S.D. Ind. Oct. 2, 2020). Indeed, “several

recent decisions in this district have approved hourly rates ranging from $125 to $210

for paralegals.” Herrera v. Grand Sports Arena, LLC, 2018 WL 6511155, at *3 (N.D.

Ill. Dec. 11, 2018).

       The issue here is whether the requested hourly paralegal rate is reasonable

and in line with the prevailing market rate. Recent cases confirm that a $100 hourly

rate for paralegal work is reasonable in this market. These cases, along with the

affidavits submitted by Claimant’s attorneys and their paralegal, show that the $100

per hour rate requested is reasonable, and the Commissioner has offered little by way



                                          8
   Case: 1:20-cv-02371 Document #: 40 Filed: 09/10/21 Page 9 of 10 PageID #:1286




of evidence to support its claim that an experienced paralegal should only merit a

billing rate of $25 to $50 per hour.

      The Court also disagrees with the Commissioner that Claimant forfeited any

argument that the prevailing market rate for counsel’s paralegal is $100. Claimant’s

threshold showing was sufficient here. In addition, in previous cases before this

Court, the Commissioner did not challenge a $95 hourly rate for paralegal work. See

Perez, 2018 WL 752316 (approving a $95 hourly rate for paralegal work that was not

challenged by the Commissioner); Cummings, 2017 WL 926766 (same). Therefore,

the Court will approve the $100 hourly rate for the paralegal worked performed in

this case.

      Finally, Claimant’s attorneys represent that they expended 6.75 additional

hours reading the Commissioner’s response brief and researching and drafting their

reply, and therefore, Claimant requests an additional $1,425.26, for a total of

$8,305.37 in fees. Claimant states that this amount was reached by multiplying 6.75

hours by $211.15, the adjusted EAJA hourly rate from February 2021. See [ECF No.

36-2] (Claimant’s fee calculation). Claimant also states that counsel used the

February 2021 adjusted rate instead of calculating a new rate for June 2021 in an

effort to reduce the cost of preparing the reply. The Court finds Claimant’s request

for reimbursement of the time spent on the reply brief is reasonable. Accordingly, the

Court will award the additional hours requested.




                                          9
  Case: 1:20-cv-02371 Document #: 40 Filed: 09/10/21 Page 10 of 10 PageID #:1287




                                 III. Conclusion

      For the reasons discussed above, Claimant’s Motion for Attorney Fees Under

the Equal Access to Justice Act [ECF No. 35] is granted, and Claimant’s counsel is

awarded $ 8,305.37 in attorney fees and costs.

      It is so ordered.



                                              ____________________________________
                                              Jeffrey T. Gilbert
                                              United States Magistrate Judge


Dated: September 10, 2021




                                         10
